In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00064-CV
        ______________________________



            IN RE: RICHARD KING, JR.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Richard King, Jr., has filed a petition for writ of mandamus, asking this Court to find that the

denial of his motion to recuse Judge Jim Lovett was an abuse of discretion on the part of the

appointed judge who heard the motion, and to order Judge Lovett recused from the case.

       We grant the extraordinary relief of mandamus only when the relator adequately shows this

Court that the trial court clearly abused its discretion and the relator lacks an adequate appellate

remedy. In re Team Rocket, L.P., No. 06-0414, 2008 Tex. LEXIS 501 (Tex. May 23, 2008) (orig.

proceeding).

       Both the Texas Supreme Court and the Texas Court of Criminal Appeals have held that

mandamus is not available for the denial of a motion to recuse. In re McKee, 248 S.W.3d 164 (Tex.

2007) (orig. proceeding); De Leon v. Aguilar, 127 S.W.3d 1, 6 (Tex. Crim. App. 2004) (orig.

proceeding); see TEX . R. CIV . P. 18a(f) ("If the [recusal] motion is denied, it may be reviewed for

abuse of discretion on appeal from the final judgment.").1




       1
        A court of appeals should not grant mandamus relief to the complaining party on a recusal
motion under TEX . R. CIV . P. 18a because the party has an adequate remedy at law by way of an
appeal from the final judgment. In re Union Pac. Res. Co., 969 S.W.2d 427 (Tex. 1998).

                                                  2
      We deny the petition.




                                    Jack Carter
                                    Justice

Date Submitted:     June 26, 2008
Date Decided:       June 27, 2008




                                       3